

	

		II

		109th CONGRESS

		1st Session

		S. 1443

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 21, 2005

			Ms. Collins (for herself

			 and Mr. Lieberman) introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To permit athletes to receive nonimmigrant

		  alien status under certain conditions, and for other purposes.

	

	

		1.Nonimmigrant alien status for

			 certain athletesSection

			 214(c)(4)(A) of the Immigration and Nationality

			 Act (8 U.S.C. 1184(c)(4)(A))

			 is amended by striking clauses (i) and (ii) and inserting the following:

			

				(i)(I)performs as an athlete, individually or as

				part of a group or team, at an internationally recognized level of

				performance,

					(II)is a professional athlete, as defined in

				section 204(i)(2),

					(III)performs as an athlete, or as a coach, as

				part of a team or franchise that is located in the United States and a member

				of a foreign league or association of 15 or more amateur sports teams,

				if—

						(aa)the foreign league or association is the

				highest level of amateur performance of that sport in the relevant foreign

				country,

						(bb)participation in such league or association

				renders players ineligible, whether on a temporary or permanent basis, to earn

				a scholarship in, or participate in, that sport at a college or university in

				the United States under the rules of the National Collegiate Athletic

				Association (NCAA), and

						(cc)a significant number of the individuals who

				play in such league or association are drafted by a major sports league or a

				minor league affiliate of such a sports league, or

						(IV)is a professional athlete or amateur

				athlete who performs individually or as part of a group in a theatrical ice

				skating production, and

					(ii)seeks to enter the United States

				temporarily and solely for the purpose of performing—

					(I)as such an athlete with respect to a

				specific athletic competition, or

					(II)in the case of an individual described in

				clause (i)(IV), in a specific theatrical ice skating production or

				tour.

					.

		2.Advisory

			 opinionsSection 214(c) of the

			 Immigration and Nationality Act

			 (8 U.S.C.

			 1184(c)) is amended—

			(1)in paragraph (4)(D), by inserting

			 (other than with respect to aliens seeking entry under subclause (II),

			 (III), or (IV) of subparagraph (A)(i) of this paragraph), after

			 101(a)(15)(P); and

			(2)in paragraph (6)(A)(iii), by inserting

			 (other than with respect to aliens seeking entry under subclause (II),

			 (III), or (IV) of paragraph (4)(A)(i)) after

			 101(a)(15)(P)(i).

			3.Petitions for multiple

			 aliensSection 214(c)(4) of

			 the Immigration and Nationality Act

			 (8 U.S.C.

			 1184(c)(4)) is amended by adding at the end the following new

			 paragraph:

			

				(F)The Secretary of Homeland Security shall

				permit a petition under this subsection to seek classification of more than one

				alien as a nonimmigrant under section 101(a)(15)(P)(i)(a). The fee charged for

				such a petition may not be more than the fee charged for a petition seeking

				classification of one such

				alien.

				.

		4.Relationship to other

			 provisions of the Immigration and Nationality

			 ActSection

			 214(c)(4) of the Immigration and Nationality

			 Act (8 U.S.C. 1184(c)(4)), as

			 amended by section 3, is further amended by adding at the end the following new

			 paragraph:

			

				(G)Notwithstanding any other provision of this

				title, the Secretary of Homeland Security shall permit an athlete, or the

				employer of an athlete, to seek admission to the United States for such athlete

				under a provision of this Act other than section

				101(a)(15)(P)(i).

				.

		5.Technical and

			 conforming amendmentsSection

			 214(c)(4) of the Immigration and Nationality

			 Act (8 U.S.C. 1184(c)(4)) is

			 amended by striking Attorney General each place it appears and

			 inserting Secretary of Homeland Security.

		

